ERE ty CFE ET ET a Ce) rr)

 

US. Department of Justice PROCESS RECEIPT AND RETURN

 

 

 

 

 

United States Marshals Service MAR 3 0 ave See “Instructions fov Service of Process bv US Marshal"
PLAINTEF st—s—s~—C COURT CASE NUMBEL
UNITED STATES OF AMERICA “SANANTONO |SA- 20- ws 4 eae
DEFENDANT oo oe TTYPEOP PROCESS

All Funds in Broadway Bank, COD Acct# 4000000035062, STOSK & accumulated interest | Seizure Warrant

NAME OF INDIVIDUAL, COMPANY. CORPORATION PIC. 10 SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN:
SERVE J USMS-(Sce Remarks Below)

AT ADDRESS (Sect or RE °D, dparunent No City, State canis nid LIP Cokes
SEND N OO SERVICE COPY [ a ICEROAT ON : ’ S65 TE ‘ T
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW [ iieech enieeia ta F | t E D
ea | seeved wah this Form 283 |

| Piiiein $$$ $$}

FIDEL ESPARZA IIL, AUSA

UNITED STATES ATTORNEY’ S OFFICE | eee APR 4 4 2020
601 N.W. LOOP 410, STE. 600 | |

re 1 - CLERK, Us" DISTRICT CLERK
C heck tor servic’ | WESTERN DISTRICLOF TEXAS
onli sa | BY x i}
{ —

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPE DITING SERVICE Gactiule Business anid Afteenate ldiresves,
AM Telephone Numbers, and Estimated Times Available for Service):

SAN ANTONIO, TEXAS 78216

DEPUTY
Folt i oid

Seize in place all funds, up to and including $108,000.00 of initial deposit & accumulated interest until a tinal order of
forfeiture has been been entered in this case according to USMS policy and procedures,

 

 

 

Signature of Attorney other Onginatargegucstng service an behalf at x) PL AINTIFI TELEMIONE SUMBER DAL
C () DEFENDANT | 210-384-7040
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE
acknowledge receipt for the total | Total Process | Districhor | Districhto | Signature ot Authonved USMS Deputy or Clerk | Date
number af process muicated | Ongen Serve

/
Seen oniy for USAE ISS if more |
Haut one USM ONS iy submitted) |

1 ee 080’ | yp O80 Beverly J. Willieuns | 3/30/2020

 

Uhereby certify and return that 11] have personally served |) ] have legal evidenes of service Mi) have executed as shawn in “Remarks”, the process described
on the individual . company, corporation, ete, at the address shown above on the on the individual, company, corporation, ote shown al the address inserted below

 

| } l here sty certify and return that Jam unable tw locate ihe indivndual, company, corporation, ¢tc named above pacer remarks helaw)

Name anu title of individual secved (rf nor sfigiess iikawe i r AA person of suitable age and diseretion
then residing in defendant's usual place

ot abode

ilies feumplete only different than shawa abuve) Daw | Tune ,
Lt) An
_ 3/30/2020, 3: 30 pm
| Sipnature of 1) s Marshal tl Se

Beverly J. Wwe

 

 

Service Fee Total Mileage C harges| Forwarding Fev | Tout Charges | Advance Deposits “} Amott owed wilds Marshal? or
linchiding emfeavers) | ‘Amount ot Refund"
f * ee nw a | os
ay OU - @ 5. bU S000
REMARKS -
Paralegal: Sally Diaz; CATS: 20-DVA-000014 Funds seized in place
RiISnens ! CL RK OF TH COURT PRIOR EDITIONS MAY BE USED
2 USMS RECOKD
3 NOTICE OF SERVICE
4 BILLING STATEMENT®: Tobe returned to tlie OS) Marshal with payment,

ifany amount is owed, Mease renut promptls pavable tw US Marshal Forn USM-285
ACKNOWLEDOMEN POF RECEIPT Rev, 1/80

i
